Title: To George Washington from Elizabeth Parke Custis, 7 September 1794
From: Custis, Elizabeth Parke
To: Washington, George


               
                  Dear & Honrd
                     Sir.
                  Hope Park
                     September 7th, 1794.
               
               My Sister’s success in her application to you for your Picture, gives me courage to make the same request, and as I have no other wish nearer my heart than that of possessing your likeness; I hope you will believe me sincere when I assure you, it is my first wish to have it in my power to contemplate, at all times, the features of one, who, I so highly respect as the Father of his Country and look up to with grateful affection as a parent to myself and family.
               We are, Dear Sir, at present, in distress, which must be my apology for this short letter. Mamma and Patty join me in affection to you with ardent wishes for your health and happiness, I am Honrd Sir your grateful Grand Daughter
               
                  Eliza P. Custis.
               
            